EXHIBIT 10.01

SWANK, INC.

90 PARK AVENUE
NEW YORK, NEW YORK 10017




 

May 27, 2003



 

Mr. Eric P. Luft
15 Fenimore Lane
Huntington, New York 11743


Dear Mr. Luft:

     We refer to the Amended and Restated Employment Agreement dated December
18, 2003 between Swank, Inc. ("Swank") and you (the "Agreement"). Capitalized
terms used but not defined in this letter have the meanings assigned to those
terms in the Agreement.



     This will confirm our agreement that, notwithstanding the provisions of the
Agreement, (a) the last day of the present Employment Term shall be September
30, 2004, and the notice that may be given by either you or Swank under Section
1 of the Agreement that the present Employment Term shall not be extended may be
given by either Swank or you on or prior to September 24, 2004, (b) in the event
that neither you nor Swank notify the other that the Employment Term shall not
be extended, the Employment Term shall be extended until June 30, 2005, and
thereafter, further extensions and notices that the Employment Term shall not be
extended, as the case may be, shall be in accordance with the terms of the
Agreement, and (c) in the event you shall provide notice on or prior to
September 24, 2004 that the present Employment Term shall not be so extended,
(i) Swank shall pay to you, provided you shall not at any time be in violation
of paragraph 6, a severance payment, payable in installments in accordance with
Swank's regular pay intervals for its executive officers, equal to $68,000, less
all required deductions and withholdings, and (ii) the provisions of Section
6(a) shall be applicable for a period of three (3) months (through December 31,
2004).



     Except as provided above, the Agreement shall remain in full force and
effect in accordance with its terms.



     Kindly confirm your agreement to the foregoing by signing this letter below
and returning a copy to Swank.



 

Very truly yours

     

SWANK, INC.

         

By:

/s/ John Tulin, President







   

John Tulin, President

   

Agreed:

         

/s/ Eric P. Luft

 





Eric P. Luft

 

